Title: To Thomas Jefferson from Castries, 19 April 1787
From: Castries, Charles Eugène de La Croix, Marquis de
To: Jefferson, Thomas



A Versailles le 19. Avril 1787

Il fut armé à Amsterdam, Monsieur, vers la fin de l’année 1780, une frégate nommée L’Indien commandée par le Capitaine John Joyner au service des Etats de la Caroline du Sud, destinée à coure sur les énemis des Etats Unis de l’Amerique Septentrionale, et sous la conduite du Commodore Gillon. Il paroit que l’Equipage de ce Bâtiment fut engagé à Dunkerque; Il existe en effet au Bureau des classes de ce Port une Liste de 188. hommes entr’autres Matelots, Novices et Volontaires, qui tous obtinrent le 17. Août de ladite année des permissions pour se rendre à Amsterdam et être embarqués sur ladite frégate. On trouve dans ce même Bureau un avis aux Volontaires dont je joins ici copie, qui est une espece de convention arrêtée par le Capitaine Joÿner avec ces Volontaires engagés. Il y a tout lieu de croire que l’expédition eût lieu.
Quelques gens de cet Equipage réclament le payement des Salaires qu’ils ont gagnés à bord de ladite frégate L’Indien. Un nommé Nicolas Valentin Fontaine, entr’autres, répete ceux de 21 mois de services sur ce Bâtiment. Je me persuade que si le payement des gens de cet Equipage a été différé jusqu’à présent, ce n’a pû être que par la difficulté de les retrouver, ou peut être parce que ceux cy n’auront pas scû comment et par qui se le procurer. Je vous prie, Monsieur, de vouloir bien faire prendre des renseignemens à ce sujet, à l’effet de faire rendre à ces malheureux la justice qu’ils peuvent avoir droit de réclamer et qu’ils ont tout lieu d’attendre par votre entremise.
Jai l’honneur d’être très parfaitement, Monsieur, votre très humble et très obéissant serviteur,

le Mal. de Castries

